Title: Instructions to Brigadier General Thomas Conway, 19 May 1777
From: Washington, George
To: Conway, Thomas



Sir
[Morristown, 19 May 1777]

The Congress having been pleased to appoint you to the rank of Brigadier General in the Armies of the United States of America, the following Regiments (from the State of Pennsylvania in a division to be Commanded by Major Genl Lord Stirling) are intended at present, to compose your Brigade, vizt third, Wood’s, 6th Magaw’s, 9th Morris’s and 12th Cooke’s.
These Regiments, being at present in an unassembled and detached Situation cannot be drawn into a collective body immediately without exposing some of the Posts, but as it is necessary you should be acquainted with the State and Condition of your Brigade, as soon as possible, it may not be amiss to visit such parts of it as are upon the Lines, thereby also acquiring some knowledge of the country. Given at Head Quarters at Morris Town this 19th day of May 1777.

G. Washington

